                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PRL USA HOLDINGS, INC.,
                                                   Case No. 19-cv-04835
                        Plaintiff,
                                                   Judge John Z. Lee
       v.
                                                   Magistrate Judge Maria Valdez
YONG PENG, et al.,

                        Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff PRL USA

Holdings, Inc. (“Plaintiff”), hereby dismisses this action with prejudice as to the following

Defendant:

                Defendant Name                                   Line No.
            Power Ace Trading Limited                               96


Dated this 25th day of October 2019.      Respectfully submitted,

                                          /s/ RiKaleigh C. Johnson
                                          Amy C. Ziegler
                                          Justin R. Gaudio
                                          RiKaleigh C. Johnson
                                          Greer, Burns & Crain, Ltd.
                                          300 South Wacker Drive, Suite 2500
                                          Chicago, Illinois 60606
                                          312.360.0080 / 312.360.9315 (facsimile)
                                          aziegler@gbc.law
                                          jgaudio@gbc.law
                                          rjohnson@gbc.law

                                          Attorneys for Plaintiff PRL USA Holdings, Inc.
